Citation Nr: 0007215	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for diaphragmatic 
hernia with Barrett's esophagus, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran had active service from January 1961 to January 
1965.

This appeal arose from a November 1992 rating decision which 
continued a non-compensable disability evaluation for the 
veteran's service-connected diaphragmatic hernia.  In a March 
1994 rating decision the disability evaluation was increased 
to 30 percent, effective from the date of the veteran's claim 
in May 1992, and in a November 1995 rating decision the 
veteran's service-connected diaphragmatic hernia was expanded 
to include Barrett's esophagus, effective from the date of 
the veteran's claim in May 1992.

The Board of Veterans' Appeals (Board), in March 1997, 
remanded the veteran's claim for further development.  The 
claim was returned to the Board in February 2000.  The 
aforementioned development was to include a gastroenterologic 
examination to determine the severity of the veteran's 
diaphragmatic hernia with Barrett's esophagus.  The Board has 
reviewed the examination report and finds that findings with 
respect to the veteran's service-connected gastrointestinal 
disability are limited and, as noted by the representative, a 
number of the criteria required for a higher disability 
evaluation were not addressed in the examination report. As 
the report is inadequate for its stated purpose, 
reexamination of the veteran at this time is considered to be 
warranted.

After reviewing the current record, the Board finds that the 
issue should again be REMANDED to the originating agency for 
the following action:

1.  The originating agency should refer 
the veteran's claims file to a VA 
gastroenterologist.  The 
gastroenterologist is requested to review 
the veteran's claims file, including the 
service medical records, the VA 
examination reports, VA treatment records 
and private medical records and 
statements. The examination report is to 
reflect whether such a review of the 
claims file was made.
The veteran should then be examined by 
this gastroenterologist.  The express 
purpose of this examination is to 
identify the manifestations of, and 
evaluate the current severity of, the 
veteran's service-connected diaphragmatic 
hernia with Barrett's esophagus.  All 
indicated testing, including hematology 
studies, should be conducted and all 
clinical manifestations should be 
reported in detail.  Reasons and bases 
for all conclusions should be provided.

2.  After completion of the above, the 
originating agency should review the 
veteran's claim for an increased 
evaluation for diaphragmatic hernia with 
Barrett's esophagus.  If the 
determination made remains unfavorable to 
the veteran, a supplemental statement of 
the case that sets forth the evidence 
received since the June 1999 supplemental 
statement of the case should be provided 
to the veteran and his representative.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
secure clarifying information and ensure due process.  No 
action is required on the part of the veteran until he 
receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




